Citation Nr: 0816553	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In September 2006, the veteran raised a service connection 
claim for diabetes mellitus Type II and referenced the case 
of Haas v. Nicholson, 20 Vet. App. 257 (2006).  The United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Pursuant to VA's motion, on January 26, 2007, 
the Court stayed further proceedings in certain cases pending 
before VA until further order.  Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007).  The specific claims affected by the stay 
include those where evidence of herbicide exposure may be 
proven by receipt of the Vietnam Service Medal or service on 
a vessel off the shore of Vietnam.  The veteran was informed 
of this information in a letter issued to him by the RO in 
October 2006.

However, in May 2008, a decision by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision in Haas and found that the requirement 
that a claimant have been present within the land borders of 
Vietnam to obtain the benefit of the presumption of herbicide 
exposure is a permissible interpretation of the governing 
statute and its implementing regulation.  See Haas v. Peake, 
No. 07-7037 (Fed. Cir. May 8, 2008.).  However, for the time 
being, the Haas stay remains in effect in accordance with the 
terms of the Veterans Claims Court's order in Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007), until such time as the 
Federal Circuit issues its mandate in Haas, or some other 
judicial action is taken regarding the stay.  Accordingly, 
that claim is referred to the RO for further action when and 
as appropriate.


FINDINGS OF FACT

The veteran does not currently have a bilateral hearing loss 
disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  Under the 
notice provisions of the VCAA, a claimant must be provided 
notice of the evidentiary matters specified in statute and 
regulation before an initial unfavorable decision by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.

In this case, in a May 2006 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim for service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter 
specifically satisfied all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies have affected the 
essential fairness of the adjudication.  Through his 
statements, the veteran demonstrated his understanding of 
what was necessary to substantiate his claim, i.e., any 
notice defect was cured by the veteran's actual knowledge.  
See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007; see 
also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In 
any event, a reasonable person could be expected to 
understand from the notice what was needed to substantiate 
the claim, and thus the essential fairness of the 
adjudication was not frustrated.  Id.  Thus, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Neither the veteran nor his 
representative has argued otherwise.  Therefore, the Board 
finds that VA has fulfilled its VCAA notification duties to 
the veteran to the extent necessary.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In this case, the 
veteran's service medical records are on file, and the 
veteran has provided private medical evidence for the file 
which pertains to his claim.  The Board finds that this 
evidence contains audiometric test results which provide the 
necessary medical information to decide this appeal.  See 38 
C.F.R. § 3.385 (2007) (detailing the requirements for 
establishing a hearing loss disability for VA compensation 
purposes);  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  

The veteran was not afforded a VA medical examination in 
connection with his claim, nor has he requested one.  38 
C.F.R. § 3.159(c)(4) (2007).  In fact, in a statement dated 
in April 2006, he explained that no VA examination was 
required in this case, inasmuch as he had provided private 
medical evidence pertinent to his claim, as discussed above.  

As a practical matter, the Board observes that based on the 
circumstances of this case VA actually has no duty to afford 
an examination for the veteran.  VA regulations provide that 
a medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the service medical records do not show any 
indication of hearing loss upon separation from service and 
significantly, there is no post-service evidence on file 
which establishes or suggests that the veteran has a current 
hearing loss disability meeting the threshold requirements of 
38 C.F.R. § 3.385 (2007).  Therefore, VA is not required in 
this case to obtain a medical examination or medical opinion, 
nor is any such further development necessary in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).

Accordingly, there is no reasonable possibility that further 
assistance would aid the veteran in substantiating the claim, 
and the veteran has identified no additional evidence or 
information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Again, neither the 
veteran nor his representative has argued otherwise.

Factual Background

The veteran filed a service connection claim for bilateral 
hearing loss in April 2006.  The veteran's service medical 
records are negative for complaints, treatment or a clinical 
indication of hearing loss.  On an audiogram dated in August 
1968, it was noted that the veteran had no loss of hearing.  
The August 1969 separation examination form reveals that 
clinical evaluation of the ears was normal and that hearing 
acuity was documented as 15/15.

In a statement dated in April 2006, the veteran reported that 
he served with the US Navy as a radio mechanic stationed on 
the USS Walke Naval Destroyer (DD 723).  He stated that he 
was exposed to acoustic trauma such as noises associated with 
sonar and 5 inch guns, and did not wear ear protection.  

The record contains a private audiogram of March 2006.  On 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
35
LEFT
25
20
25
30
30

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 26.25 bilaterally.  
Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

As shown by a statement of March 2006, Dr. F. (doctor of 
audiology) noted that the average puretone air conduction 
thresholds for the 1000, 2000, 3000, and 4000 hertz 
frequencies was 26.25 bilaterally and that speech recognition 
testing was 100 percent bilaterally and interpreted the 
findings as showing mild high frequency sensorineural hearing 
loss bilaterally.  Dr. F. stated that the type and degree of 
hearing loss shown by the audiogram was consistent with noise 
induced hearing loss.  The doctor further indicated that 
given the veteran's reported history of being exposed to 
acoustic trauma from sonar and 5 inch guns while serving in 
the military during the late 1960s, it was quite likely that 
this was the beginning of the hearing loss and tinnitus. 

VA medical records dated in 2006 are also on file, but 
contain no reference to hearing loss and include no 
audiological test results.

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

As set forth above, the veteran claims that service 
connection for bilateral hearing loss is warranted, as he 
experienced a decrease in hearing acuity as a result of 
exposure to acoustic trauma during active service.  Although 
he has provided credible statements of in-service noise 
exposure, this evidence alone does not provide a sufficient 
basis upon which to grant the veteran's claim.  As discussed 
above, service connection for impaired hearing is subject to 
the requirements of 38 C.F.R. § 3.385, a provision which 
specifically defines the level of impaired hearing which 
constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on 
appeal, but finds no probative evidence showing that the 
veteran currently has hearing loss to the extent necessary to 
constitute a disability for service connection purposes under 
38 C.F.R. 3.385.  In fact, the veteran's claims folder does 
not contain any item of probative evidence showing that the 
veteran has ever had a hearing loss disability for VA 
compensation purposes.  There was no indication of hearing 
impairment on separation from service in 1969 and 
audiological testing conducted in 2006 fails to show hearing 
deficit of either ear which meets the threshold levels for 
impairment as discussed in 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  In other 
words, the law limits entitlement to compensation to cases 
where the underlying in-service incident has resulted in a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Here, while there is evidence of in-service acoustic trauma, 
because the most probative evidence shows that the veteran 
does not currently have a hearing loss disability, as defined 
by the applicable regulation, the claim must be denied.

In reaching this decision, the Board has carefully considered 
the veteran's contentions to the effect that he experiences 
impaired hearing acuity.  However the objective audiometric 
evaluation results are entitled to more probative weight than 
his contentions regarding his hearing acuity in determining 
whether a current hearing disability exists.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Such a 
determination is made by a mechanical application of 
audiometric test findings to the specific criteria set forth 
in section 3.385.  Cf. Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  In this case, the numeric designations 
shown on audiometric testing and speech recognition tests 
indicate that the veteran's hearing acuity is not severe 
enough to constitute a disability for VA compensation 
purposes.  As the preponderance of the evidence is against 
the claim of service connection for a bilateral hearing loss, 
the benefit of the doubt doctrine is not for application and 
the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


